Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and apparatus of encoding display data. The closest prior art, Ojala (USPAP       2006/0161,427), shows a similar system, in which, performing at least a part of a first predetermined transform algorithm of a plurality of different transform algorithms on at least a first part of a first frame of display data to generate a first set of transform coefficients (Please note, paragraph 0022. As indicated a short transform window block, for performing the transform analysis of at least one further frame for generating in the frequency domain K further transform coefficients, wherein the further frame contains selected samples from both the first frame and the transient frame and the selected samples are chosen based on a predetermined algorithm). However, Ojala fails to address: “for analyzing information relating to at least the first set of transform coefficients to determine whether a different transform algorithm of the plurality of different transform algorithms would be more suitable for encoding a second part of the first frame and/or a subsequent frame of the display data; if it is determined that a different transform algorithm of the plurality of different transform algorithms would be more suitable for encoding, encoding the second part of the first frame and/or a subsequent frame of the display data using the different transform algorithm to generate an encoded first frame and/or subsequent frame and if it is determined that a different transform algorithm of the plurality of different transform algorithms would not be more suitable for encoding, encoding the second part of the first frame and/or a subsequent frame of the display data using the first predetermined transform algorithm to generate an encoded first frame and/or subsequent frame”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, June 3, 2021